Exhibit SECOND AMENDED AND RESTATED SALARY CONTINUATION PLAN FOR EXECUTIVE EMPLOYEES OF RADIOSHACK CORPORATION AND SUBSIDIARIES RadioShack Corporation, a Delaware corporation (“RadioShack”), hereby amends and restates, effective as of December 31, 2008, the Salary Continuation Plan for Executive Employees of RadioShack Corporation and Subsidiaries (the “Plan”) in order to satisfy the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Unless otherwise indicated, all “section” or “Code” references are to the Code and the Treasury Regulations related thereto, as may be amended from time to time, promulgated under the authority of the applicable Code section and, in each case, any successor provisions thereto. RadioShack intends that this Plan, as amended and restated, applies solely to compensation earned or vested on or after January 1, 2005, including any earnings thereon, to the extent such compensation was not paid or distributed prior to December 31, 2008.Further, it is the intent of the RadioShack that this Plan, as amended and restated, shall have no effect whatsoever on any benefits earned and vested on or before December 31, 2004, including any earnings thereon, and the parties intend that such benefits remain exempt from Code section 409A. ARTICLE ONE PURPOSE Section 1.1The purpose of the Plan is to afford RadioShack an additional opportunity to secure and retain the services of outstanding key executive employees by providing, subject to the provisions of the Plan, income payments to key executive employees during their lifetimes after retirement and to their beneficiaries following their death. ARTICLE TWO DEFINITIONS Section 2.1Beneficiary.The recipient(s) designated (in accordance with Article Seven) by a Participant in the Plan to whom benefits are payable following his death. Section 2.2Committee.The Organization and Compensation Committee of RadioShack which shall administer the Plan in accordance with Article Nine. Section 2.3Disability.A physical or mental condition which, in the opinion of the Committee, totally and presumably permanently prevents a Participant from substantially performing duties for which such Participant is suited to perform either by education or training, or if such Participant is on a Leave of Absence when such condition develops, substantially performing duties for which such Participant is suited to perform either by education or training.A determination that Disability exists shall be based upon competent medical evidence satisfactory to the Committee. The date that any person’s Disability occurs shall be deemed to be the date such condition is determined to exist by the Committee. 1 Section 2.4Employee.A regular full-time executive employee of an Employer. Section 2.5Employer.RadioShack Corporation, a Delaware Corporation, and those subsidiary corporations in which RadioShack owns at least eighty percent (80%) of the total combined voting power of all classes of stock entitled to vote. Section 2.6Leave of Absence.Any period during which: (a)an Employee is absent with the prior consent of Employer, which consent shall be granted under uniform rules applied to all Employees on a nondiscriminatory basis, but only if such person (i) is an Employee immediately prior to the commencement of such period of authorized absence and resumes employment with Employer not later than the first working day following the expiration of such period of authorized absence or (ii) enters into a contract with Employer prior to the absence which provides a right for the Employee to return to work following the Leave of Absence, upon such terms and conditions as Employer may provide in its sole discretion.For purposes of clarification, nothing in this Section 2.6(a) shall obligate or require Employer to enter into any contract with any Employee or other person; or (b)an Employee is a member of the Armed Forces of the United States and his reemployment rights are guaranteed by law, but only if such person is an Employee immediately prior to becoming a member of such Armed Forces and resumes employment with Employer within the period during which his reemployment rights are guaranteed by law. Section 2.7Participant.An Employee who has been selected and has accepted a Plan Agreement as provided in Article Three. Section 2.8Plan Agreement.The agreement between an Employer and a Participant, entered into in accordance with Article Three (as such form may be amended from time to time hereunder). Section 2.9Plan Compensation.An amount determined by the Committee as set forth in the Plan Agreement with each Participant,such amount to be determinative for the purposes hereof regardless of a Participant’s total compensation paid by his Employer. Section 2.10Retirement.The following classifications of Retirement as referred to in this Plan are defined as follows: (a)Early Retirement.The voluntary election, as opposed to involuntary termination by Employer, prior to the Participant’s attaining the age of sixty-five (65) years, by a Participant to terminate his employment after attaining the age of fifty-five (55) years. (b)Normal Retirement.The termination of a Participant’s service with Employer at the date of attaining age sixty-five (65) years. (c)Late Retirement.The termination of a Participant’s service with
